ACCEPTED
                                                                                                      06-15-00130-CV
                                                                                           SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                               12/22/2015 11:58:25 AM
     STROMBERG                                                            susan@strombergstock.com DEBBIE AUTREY
                                                                                  Direct: 972.458.5361         CLERK

     STOCK
                                       December 22, 2015
                                                                                   RECEIVED IN
                                                                              6th COURT OF APPEALS
VIA E-FILE                                                                      TEXARKANA, TEXAS
Court of Appeals                                                             12/22/2015 11:58:25 AM
Sixth Appellate District                                                          DEBBIE AUTREY
State of Texas                                                                        Clerk



       RE:     Cause No. 06-15-00103-CV; Highland Pines Nursing and Rehabilitation, and
               Tabitha Ayers v. Shakeitha Wiley

To Whom It May Concern:

       Let this letter serve as notice that payment has been made regarding the electronic filing of
the Appellants' Docketing Statement via efiletexas.gov.

       Thank you for your assistance. Please contact me if you should have any questions.


                                                     Very truly yours,



                                                      Susan 1. Travis




                                     www.strombergstock.com
                     8750 N. Central Expressway, Suite 625, Dallas, Texas 75231
                          Main Phone: 972.458.5353 Fax: 972.861.5339